PER CURIAM.
We affirm the judgment on appeal but remand in order to correct a sentencing error in the order of probation that is inconsistent with the trial judge’s oral findings at the sentencing hearing.
Ms. Kelly pleaded guilty to one count of neglect of a child, a felony,1 and to one count of providing false information to law enforcement during an investigation, a misdemeanor.2
At sentencing, the trial court announced that it would “withhold adjudication as to the felony, [and] adjudicate [defendant] as to ... count three[,] the misdemeanor.” The order of probation, however, adjudicates Ms. Kelly guilty as to the felony, i.e., neglect of a child, and withholds adjudication on the misdemeanor, i.e., providing false information to law enforcement.
The probation order shall be corrected on remand to reflect the sentence pronounced at the sentencing hearing.
Affirmed in part, reversed in part, and remanded.
ALTENBERND, CASANUEVA, and BLACK, JJ., Concur.

. See § 827.03, Fla. Stat. (2011).


. See § 837.055, Fla. Stat. (2011).